Citation Nr: 9900607	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-45 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to March 
1984.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from a June 1996 rating decision by 
the Winston-Salem, North Carolina RO.  

In June 1998, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND
The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.

The Board notes that the medical evidence of record contains 
many references to increased pain in the veterans left knee.  
For example, a January 1998 VA examination report notes the 
veteran's complaints of soreness in his left knee basically 
all the time, but especially when climbing stairs.  
Diagnosis was status post arthroscopic medial and lateral 
meniscectomy with degenerative joint disease.  An April 1998 
treatment report from Dr. Pedraza, the veteran's private 
physician, notes that the veteran is having a lot of pain 
in his knee.  It was further noted that the veteran has 
increased pain with activity.  In addition, during a June 
1998 Travel Board hearing, the veteran testified that his 
left knee stiffens and swells after standing for a limited 
time.  He stated that the pain in his left knee is constant.  
He further stated that his left knee pops out of place three 
or four times per month, at which time he experiences 
increased pain and swelling.

The Board notes that arguments made by the veteran such as 
those mentioned above imply that he experiences difficulties 
beyond that described by the available record, particularly 
after using the affected joint or musculature.  In such 
instances, the provisions of 38 C.F.R. § 4.40 (1998) require 
that examinations be conducted that adequately portray not 
only the identifiable anatomical damage, but the functional 
loss experienced by the veteran.

More specifically, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (1998).  Id. 

Finally, it should be pointed out that VA General Counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  VAOPGCPREC 23-97 (July 1, 1997).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.  

The Board regrets any further delay in this case.  However, 
in view of the inadequacy of the most recent VA examination, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.  Further 
development is required to ascertain the veteran's current 
status.  Accordingly, the case is hereby REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his left knee disability 
since April 1998.  After obtaining the 
necessary releases, the RO should then 
contact the named medical providers and 
request copies of all medical records 
concerned with treatment of the veteran 
since April 1998.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the nature and 
severity of his left knee disability.  
The examiner must review the claims 
folder prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should be 
asked to determine whether the veterans 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to his service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  

3.  The RO should then review the claim 
with consideration being specifically 
given to the question of whether separate 
ratings may be assigned for the knee 
disability based on instability and 
limitation of motion.  If the claim 
continues to be denied, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
